                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



HERBERT MANYGOAT,

               Petitioner,

vs.                                                            No. CV 17-00887 JCH/GJF

THOMAS C. HAVEL,

               Respondent.



                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court under 28 U.S.C. § 2241 on the Petition for Writ of

Habeas Corpus filed by Petitioner Herbert Manygoat (Doc. 1), as amended by his amended petition

(Doc. 3)and Second Amended Petition for Writ of Habeas Corpus (Doc. 9) (“the Petition”). The

Court dismisses the Petition based on the doctrine of abstention or, in the alternative, for failure to

exhaust state court remedies.

       Petitioner Herbert Manygoat filed his Petition for Writ of Habeas Corpus on August 28,

2017. (Doc. 1). Manygoat’s Petition indicates he is a pretrial detainee awaiting trial on New

Mexico state charges of 1st Degree Kidnapping (Intent to Commit Sex Crimes) and Aggravated

Battery (Deadly Weapon). See Doc. 1 at 2-5; State of New Mexico v. Herbert Manygoat, No. M-

47-FR-2016-00267. Since the filing of his Petition, Manygoat has filed nine amendments or

supplements to the Petition. (Doc. 3, 4, 5, 6, 7, 8, 9, 11, 14).

       Although difficult to decipher, Manygoat’s Petition appears to seek release from detention

on three grounds: (1) that his counsel has been ineffective by failing to obtain Manygoat’s release

due to a medical disability (Doc. 1 at 2-3); (2) that one of the victims is not cooperating and the

                                                  1 
                                                    
charges should be dismissed because her accusations are false (Doc. 1 at 3-4); and (3) that

Manygoat is actually innocent of the crimes charged (Doc. 1 at 3). His amendments and

supplements to the Petition make similar allegations and also contend that another inmate is

making false statements to others in the correctional facility that Manygoat is a sex offender. (Doc.

11, 14).

  1. The Court Grants Petitioner Manygoat’s Application to Proceed In Forma Pauperis

       When he initiated this proceeding, Manygoat did not file an application to proceed without

prepaying fees or costs under 28 U.S.C. § 1915, nor did he pay the $5 filing fee. The Court entered

an Order to Cure Deficiency on March 28, 2018. (Doc. 11). In response to the Order to Cure

Deficiency, Petitioner Manygoat filed an Application to Proceed in District Court Without

Prepaying Fees or Costs. (Doc. 12, 13). The Court has conducted the review required by 28

U.S.C. § 1915(a) and grants the Application to Proceed (Doc. 13).

               2. The Court Strikes Petitioner Manygoat’s Civil Rights Filings

       Manygoat commenced this proceeding as a habeas corpus case. (Doc. 1). In some of his

supplemental and amended filings, Manygoat makes allegations and asserts claims in the nature

of civil rights claims. Manygoat states “I got recourse through courts of New Mexico Tort Claims

Act and 42 U.S.C. § 1983 civil rights claims” (Doc. 14 at 1) . . .“Please assist me at receiving

some (money) concerning the false labeling of being a ‘rapist.’” (Doc. 14 at 4).

       As Manygoat has been previously advised, habeas corpus is not available or appropriate as

a damages remedy. Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973). See CV 18-00222 JB/KRS,

Doc. 3. Further, it is unreasonable to expect the Court continually to have to adapt as the petitioner

develops new theories or locates new respondents or defendants. Minter v. Prime Equipment Co.,

451 F.3d 1196, 1206 (10th Cir.2006). Last, rambling and incomprehensible filings that bury



                                                  2 
                                                    
material allegations in “a morass of irrelevancies” do not meet Rule 8(a)'s pleading requirement

of a “short and plain statement.” Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007);

Ausherman v. Stump, 643 F.2d 715, 716 (10th Cir.1981). A pro se complaint may be stricken or

dismissed under Rule 8(a) if it is “incomprehensible.” See Carpenter v. Williams, 86 F.3d 1015,

1016 (10th Cir.1996); Olguin v. Atherton, 215 F.3d 1337 (10th Cir. 2000)(unpublished).

       Manygoat’s supplemental and amended filings are largely incomprehensible, allege claims

that are unrelated to his original habeas corpus filing, and seek damages which are unavailable in

a habeas corpus proceeding. The Court will strike Doc. 11 and 14 as violative of Fed. R. Civ. P.

8. If Manygoat wishes to pursue civil rights claims, he must file a proper civil rights complaint in

a separate proceeding.1

    3. The Court Will Dismiss Manygoat’s Habeas Corpus Petition Without Prejudice

       In his habeas corpus Petition, Manygoat appears to be challenging his pretrial detention

based on charges in a pending San Juan County, New Mexico Magistrate Court criminal

proceeding, No. M-47-FR-2016-00627. (Doc. 1 at 7, 10-24). His allegations are difficult to

follow, but seems to seek dismissal of the criminal proceeding or release from custody on three

grounds—ineffective assistance of counsel, failure of the victims’ allegations, and actual

innocence. (Doc. 1 at 1-3).

       With respect to ineffective assistance of counsel, Petitioner Manygoat claims that he is

physically disabled as a result of tibia and fibula fractures of his legs in 1995 and 2016. (Doc. 1

at 2). Manygoat contends that his Public Defender, Scott M. Curtis, ignored his disabilities, saying

“I don’t care. Because I’m retiring!!” (Doc. 1 at 2). He claims that “[f]ormer Public Defender


                                                                                              
1
  The Court notes that Manygoat already has several pending civil rights cases in this Court. See
Manygoat v. Havel, No. CV 17-01115 JCH/GJF, Manygoat v. Havel, No. CV 18-00222 JB/KRS,
and Manygoat v. Mejia, No. CV 19-00028 JCH/SMV
                                                              3 
                                                                
Scott M. Curtis was present only for the record. But, supposedly not even for Defending me. . . the

Physically Disabled accused. . .So, ineffective assistance of Council just remains.” (Doc. 1 at 3)

(emphasis in the original).

       As to the second grounds, Manygoat contends:

       “Victims refuses assisting in the unreasonable prosecutions. . . Victim-
       Rolinda Benally failed appearing for scheduled preliminary hearing on
       10/12/2016. Therefore; her case for ‘kidnapping’ and ‘aggravated battery’
       should’ve been legally expunged back on 10-12-2016.”

(Doc. 1 at 3). Last, regarding actual innocence, Manygoat states that “Attn: I’m remaining NOT

GUILTY and never will be judged GUILTY. No Way!! (Doc. 1 at 3) (emphasis in the original).

       Manygoat’s Petition is on a New Mexico state court form and does not indicate the

statutory basis for his claims. (Doc. 1 at 1). The Petition states that he both “seeks to vacate, set

aside or correct an illegal sentence or order of confinement” and “challenges confinement of

conditions of confinement or matters other than the sentence or order of confinement.” (Doc. 1 at

1, ¶ 2). A state court defendant attacking pretrial detention should bring a habeas corpus petition

pursuant to the general grant of habeas authority contained within 28 U.S.C. § 2241. See, e.g.,

Green v. Whetsel, 164 F.App’x. 710, 710–11 (10th Cir. 2006); Fuller v. Green, 112 F.App’x. 724,

725 (10th Cir. 2004); Walck v. Edmondson, 472 F.3d 1227, 1235 (10th Cir. 2007). Because

Manygoat is a pretrial detainee and his state criminal case is still pending, the Court construes

Manygoat’s Petition as brought under 28 U.S.C. § 2241.

       The Court concludes that abstention is appropriate based on the doctrine enunciated in

Younger v. Harris, 401 U.S. 37 (1971) and Manygoat’s pretrial habeas application should be

dismissed without prejudice. Although federal courts have an obligation to exercise jurisdiction

granted them in most circumstances, they must on rare occasions abstain from exercising their

jurisdiction in order to “avoid undue interference with states' conduct of their own affairs,”

                                                 4 
                                                   
Seneca–Cayuga Tribe of Okla. v. State of Okla. ex rel. Thompson, 874 F.2d 709, 711 (10th Cir.

1989). See, also, Deakins v. Monaghan, 484 U.S. 193, 203 (1988). In Younger, the Supreme Court

held that a federal court should not enjoin a pending state criminal proceeding except to prevent

great and immediate irreparable injury. See 401 U.S. at 43–45. This decision rested on “a strong

federal policy against federal-court interference with pending state judicial proceedings absent

extraordinary circumstances.” Middlesex County Ethics Comm. v. Garden State Bar Ass'n, 457

U.S. 423, 431 (1982).

       The Younger doctrine, as developed, requires abstention when federal proceedings would

(1) interfere with an ongoing state judicial proceeding (2) that implicates important state interests

and (3) that affords an adequate opportunity to raise the federal claims. See, e.g., Middlesex

County, 457 U.S. at 432; Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997); Seneca–Cayuga

Tribe, 874 F.2d at 711. Younger abstention is not discretionary once these three conditions are met.

Seneca–Cayuga Tribe, 874 F.2d at 711; J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1290–91 (10th

Cir. 1999). In this case, granting Manygoat habeas relief would interfere with his state criminal

proceedings, the State of New Mexico’s interest in prosecuting crimes occurring within its

jurisdiction is an important state interest, and the New Mexico State court proceedings afford

Manygoat an adequate opportunity to raise any federal claims he may have. Seneca–Cayuga

Tribe, 874 F.2d at 711. The Court determines that extraordinary circumstances do not exist and

the Court must mandatorily abstain and dismiss Manygoat’s habeas claims without prejudice. J.B.

ex rel. Hart v. Valdez, 186 F.3d at 1290–91.

       Alternatively, even if the Court was not required to abstain, dismissal is warranted because

Manygoat has failed to exhaust his state remedies. The requirement of exhaustion of state court

remedies applies not only to post-conviction claims brought under 28 U.S.C. § 2254, but also to §



                                                 5 
                                                   
2241 habeas petitions brought by pretrial detainees. Braden v. 30th Judicial Circuit Court, 410

U.S. 484, 489-91 (1973). The record shows that the New Mexico criminal proceedings are pending

and there is no allegation or contention that Manygoat has exhausted all available state court

remedies. (Doc. 1 at 3-4). Therefore, the Court will also dismiss Manygoat’s Petition without

prejudice based on his failure to exhaust the state remedies

       IT IS ORDERED:

       (1) The Application to Proceed in District Court Without Prepaying Fees or Costs filed by

Petitioner Herbert Manygoat (Doc. 13) is GRANTED;

       (2)   Petitioner Manygoat’s filings asserting civil rights claims (Doc. 11, 14) are

STRICKEN; and

       (3) Petitioner Herbert Manygoat’s Petition for Writ of Habeas Corpus (Doc. 1), as

amended by the amended petition (Doc. 3), and Second Amended Petition for Writ of Habeas

Corpus (Doc. 9), is DISMISSED without prejudice based on Younger abstention and failure to

exhaust state court remedies.



                                             ________________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                 6 
                                                   
